TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00040-CR


Ex parte Curtis Wayne Ratliff






FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY

NO. 1096, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Curtis Wayne Ratliff applied pro se for a writ of habeas corpus seeking to overturn
his 1981 misdemeanor conviction for driving while intoxicated.  See Tex. Code Crim. Proc. Ann.
art. 11.09 (West 1977); Ex parte Schmidt, 109 S.W.2d 480, 483 (Tex. Crim. App. 2003).  The court
denied the application on the basis of the pleadings and the record.  This appeal followed.  Although
given additional time to do so, Ratliff did not file a brief on appeal.
As a general rule, no appeal lies from the refusal to issue a writ of habeas corpus.  Ex
parte Gonzales, 12 S.W.3d 913, 914 (Tex. App.--Austin 2000, pet. ref'd).  An exception to this rule
exists in cases where the trial court denies the writ in an order addressing the merits of the
application.  Ex parte Hargett, 819 S.W.2d 866, 869 (Tex. Crim. App. 1991); Gonzales, 12 S.W.3d
at 914.  Although the trial court's order contained findings regarding the procedural history of the
cause, the court did not address the merits of Ratliff's claims other than to state that he "is manifestly
entitled to no relief."  We conclude that we are without appellate jurisdiction.  Gonzales, 12 S.W.3d
at 914-15.
The appeal is dismissed for want of jurisdiction.


				__________________________________________
				Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   July 29, 2004
Do Not Publish